IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1190
                            Filed September 11, 2019


IN THE INTEREST OF A.C., I.C., and A.C.,
Minor Children,

S.T., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Marion County, Steven Guiter,

District Associate Judge.



       The mother appeals the termination of her parental rights to three of her

children. AFFIRMED.



       Bryan Webber of Carr Law Office, P.L.C., Des Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Tamara Knight of Knight Law, Greenfield, guardian ad litem for minor

children.



       Considered by Potterfield, P.J., and Tabor and Greer, JJ.
                                              2


POTTERFIELD, Presiding Judge.

       The mother appeals the termination of her parental rights to three of her

children,1 who are all age three or younger.2 The juvenile court terminated the

mother’s parental rights to each child pursuant to Iowa Code section 232.116(1)(e)

and (h), citing the mother’s unresolved use of methamphetamine, housing

instability, and issues involving mental health. On appeal, the mother claims there

is insufficient evidence to support the statutory grounds for termination and, in the

alternative, asks for an extension of time to work toward reunification.

       We review termination proceedings de novo. In re M.D., 921 N.W.2d 229,

232 (Iowa 2018). In our review, our fundamental concern is the best interests of

the children at issue. Id.

       “On appeal, we may affirm the juvenile court’s termination order on any

ground that we find supported by clear and convincing evidence.” In re D.W., 791

N.W.2d 703, 707 (Iowa 2010). Here, we choose to review the evidence supporting

termination under paragraph (h), which allows the court to terminate when each of

the following is proved by clear and convincing evidence:

               (1) The child is three years of age or younger.


1
  The mother has a fourth child, who was sixteen when the Iowa Department of Human
Services (DHS) became involved with the family in May 2018. She was also removed
from the mother’s care and, at the time of the termination hearing, remained outside of the
mother’s custody, but the State did not pursue termination of the mother’s rights as to the
fourth child. Because this fourth child is not at issue, any reference to the “oldest” child is
a reference to three-year-old A.C.
2
  The parental rights of the father of the two oldest children at issue were also terminated.
He filed a timely notice of appeal but failed to file a petition on appeal within fifteen days.
See Iowa R. App. P. 6.201(1)(b). Upon its own motion, our supreme court dismissed the
father’s appeal. See Iowa R. App. P. 6.201(3).
        The youngest child’s father was unknown at the time of the termination hearing;
the parental rights of any putative father were terminated pursuant to Iowa Code section
232.116(1)(b) (2019). No father of the youngest child appeals.
                                          3


               (2) The child has been adjudicated a child in need of assistance
       pursuant to section 232.96.
               (3) The child has been removed from the physical custody of the
       child’s parents for at least six months of the last twelve months, or for the
       last six consecutive months and any trial period at home has been less
       than thirty days.
               (4) There is clear and convincing evidence that the child cannot be
       returned to the custody of the child’s parents as provided in section
       232.102 at the present time.

The mother disputes only the final element—whether the children could be

returned to her care at the time of the termination hearing. See id. (defining “at the

present time” as at the time of the termination hearing).

       The oldest two children were removed from the mother’s care in May 2018

after the mother assaulted the maternal grandmother and, after being arrested for

domestic abuse assault, tested positive for methamphetamine. The youngest child

was born a few months later and tested positive for methamphetamine and

amphetamines. The mother was not tested but admitted she would test positive

for methamphetamine, and the youngest child was removed from the mother’s

care only a few days after birth.             The mother also tested positive for

methamphetamine on April 29, 2019—a little over one month before the

termination hearing. During the pendency of the case, the mother undertook at

least one substance-abuse evaluation that recommended inpatient treatment. At

the time of the termination hearing, the mother’s counsel indicated the mother was

still waiting to be admitted to residential treatment. Based on the record before us,

there is no evidence the mother’s use of methamphetamine is in the past.

       The mother has not addressed her substance abuse or consistently

engaged in therapy. The mother’s history, as reported by her teenage child,

involves the mother reacting to conflict with violence—including the mother holding
                                         4


a razor blade to the neck of one paramour and hitting another paramour’s knee

with a meat cleaver. The mother has taken little action to address her violent or

aggressive responses. According to the social worker, the family had largely the

same needs at the time of the termination hearing as they had when DHS got

involved; our review of the record supports this assertion. Because returning the

children to the mother’s care would put them at risk of further adjudicatory harm,

we agree with the juvenile court that the grounds for termination pursuant to

paragraph (h) have been met. See In re M.M., 483 N.W.2d 812, 814 (Iowa 1992)

(“[A] child cannot be returned to the parent under Iowa Code section 232.102 if by

doing so the child would be exposed to any harm amounting to a new child in need

of assistance adjudication.”).

       In the alternative, the mother maintains she should be given an extension

of time to work toward reunification. See Iowa Code § 232.104(2)(b). The mother

couches her claim in constitutional terms, arguing the juvenile court’s denial of her

request for additional time violated her rights to due process and equal protection.

But the mother did not raise the constitutional claims before the juvenile court, so

they are not preserved. See In re A.B., 815 N.W.2d 764, 773 (Iowa 2012) (“[T]he

general rule that appellate arguments must first be raised in the trial court applies

to . . . termination of parental rights cases.”); In re K.C., 660 N.W.2d 29, 38 (Iowa

2003) (“Even issues implicating constitutional rights must be presented to and

ruled upon by the district court in order to preserve error for appeal.”). Insofar as

we consider her request for additional time pursuant to the statute, we cannot say

the children could be returned to the mother’s care in six months. See Iowa Code

§ 232.104(2)(b). The mother had yet to begin residential treatment to address her
                                        5


ongoing use of methamphetamine. Additionally, the social worker for the family

testified her records showed the mother had attended only a couple sessions with

a mental-health therapist in the several months leading up to the termination

hearing. The mother cross-examined the social worker, implying the worker’s

records were not up to date and that the mother had actually attended more

sessions. But the mother did not testify or put on any evidence of her own to

establish that she was more dedicated to meeting her mental-health needs than

the social worker’s testimony showed. Without more progress in being able to

parent the children safely, granting the mother’s request for an extension is

unwarranted.

       For these reasons, we affirm the termination of the mother’s parental rights

to these children.

       AFFIRMED.